United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                           October 23, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                           No. 03-50199
                                         Summary Calendar



FREDERICK C. FERMIN,

                                                                                     Plaintiff-Appellant,

                                                 versus

DIRECT MERCHANTS CREDIT CARD
BANK N.A.,

                                                                                    Defendant-
                                                          Appellee.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                      USDC No. SA-02-CV-138
                          -------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judge.

PER CURIAM:*

       Frederick C. Fermin appeals the district court’s grant of Direct Merchants’ motion for

summary judgment. Fermin argues that the interest rate on the credit card issued to him by Direct

Merchants was usurious under Texas, federal, and Arizona law. As a national bank located in

Arizona, Direct Merchants may charge interest at the rate allowed by Arizona law. 12 U.S.C. § 85;



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Marquette Nat’l Bank of Minneapolis v. First of Omaha Serv. Corp., 439 U.S. 299, 308 (1978).

Fermin does not dispute that the interest charged him was set by contract via the Cardholder’s

Agreement and its changes or that the credit limit exceeded $10,000. Because the interest rate

charged was established by contract, it is the interest allowed by Arizona law and is not greater than

that allowed by Arizona law. See ARIZ. REV. STAT. §§ 44-1201, 44-1205(C). Thus, the interest rate

charged does not violate federal or Arizona law. Arizona Revised Statute §§ 44-1205(D) and 6-601

are inapplicable.

       Fermin asserts that the Account Benefit Plan (“the Plan”), which would forgive the credit card

account balance if he died, was insurance which Direct Merchants was not licensed to sell in Texas.

Fermin asserts erroneously that the dist rict court erred by not adjudicating his claim under the

Gramm-Leach-Bliley Act (“GLBA”). Although he asserts that the Plan was insurance under 15

U.S.C. § 6712(c) of the GLBA, he does not argue that Texas has regulated as insurance contracts

such as the Plan since January 1, 1999. Fermin’s conclusional assertions do not show any error in

the district court’s determination that the Plan is not insurance under the GLBA.

       Direct Merchants’ motion to strike portions of Fermin’s reply brief is DENIED as

unnecessary. See Taita Chem. Co. v. Westlake Styrene Corp., 246 F.3d 377, 384 n.9 (5th Cir. 2001).

       AFFIRMED.




                                                -2-